Citation Nr: 1137143	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  97-28 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for post-traumatic headaches.        

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active service from October 1973 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2000 and July 2001 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  In the January 2000 rating action, the RO granted service connection for post-traumatic headaches, as a residual of a head trauma, and assigned a 10 percent disability rating, effective from February 6, 1997.  The Veteran disagreed with the rating assigned to his service-connected post-traumatic headaches and subsequently filed a timely appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).              

In the July 2001 rating action, the RO denied entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The Veteran subsequently filed a timely appeal.     

In December 2001, March 2004, September 2004, and February 2008, the Board remanded this case for additional development.  With respect to the claim for an initial higher rating for post-traumatic headaches, the purposes of these remands have been met and the case is ready for appellate consideration.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has subjective complaints of headaches, as a residual of a head injury; however, there is no clinical evidence that the Veteran has prostrating attacks of headaches averaging once a month over last several months or a diagnosis of multi-infarct dementia associated with trauma related to a service-connected disability.

2.  Other than the Veteran's service-connected post-traumatic headaches, the evidence of record, including the evidence after October 23, 2008, is negative for any competent medical evidence establishing that the Veteran suffers from cognitive, emotional/behavioral or physical residuals of a traumatic brain injury.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for post-traumatic headaches, as a residual of a head injury, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8045 in effect prior to and after October 23, 2008.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law during the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 2001, April 2004, and March 2006 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.  

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in March 2001 and April 2004 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the March 2006 letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.  

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim." 

With respect to the Veteran's claim for an initial higher rating for his service-connected post-traumatic headaches, the decision from which the appeal arises, that is, the January 2000 rating decision, predated the effective date of the VCAA in November 2000.  Thus, VCAA notice sent by the RO to the Veteran in 2001, 2004, and 2006 obviously could not comply with the express timing requirements of the law as found by the Court in Pelegrini.  However, the Court has held that a supplemental statement of the case (SSOC) that complies with applicable due process and notification requirements constitutes a readjudication decision.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a statement of the case to cure timing of notification defect).  Here, the May 2002, February 2003, April 2003, July 2005, December 2006, August 2007, and April 2010 SSOC's satisfy as readjudication decisions as defined by the cited legal authority, and the 2007 and 2010 SSOC's postdate the above notice letters.  Providing the Veteran with adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board finds that the March 2001, April 2004, and March 2006 letters substantially satisfy the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  With respect to the Veteran's higher initial rating claim, the Veteran received VA examinations in March 1998, August 1999, May 2001, May 2009, and January 2010 which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's headaches.  

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  The effect of this action is to provide detailed and updated criteria for evaluating residuals of traumatic brain injury (TBI).  The Veteran's attorney-representative has specifically requested that the Veteran's service-connected headaches be evaluated under the new criteria.  In this regard, the Board observes that the Veteran's January 2010 VA examination was a TBI examination and was in accordance with the new rating criteria.  

The Veteran's attorney-representative has also requested that the Veteran undergo a magnetic resonance imaging (MRI) in order to determine whether his diagnosed dementia is related to his in-service head injury.  However, the Board observes that, as explained further below, VA examiners have already addressed the aforementioned pertinent question.  In a June 2005 report, a VA examiner opined that the Veteran's dementia was not related to his in-service head injury.  In addition, in the May 2009 VA examination report, the examiner linked the Veteran's dementia to his nonservice-connected schizophrenia, and not to his in-service head injury.  Therefore, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

The Board also recognizes that in a January 1996 VA psychiatric evaluation, the Veteran stated that he was receiving disability benefits from the Social Security Administration (SSA) since 1993 for his mental illness; specifically his diagnosed schizophrenia, a nonservice-connected disorder.  In this regard, the Veteran has been advised by the RO of the type of evidence needed to substantiate his claim, including being informed to tell VA or give recent SSA determinations.  The Board finds no indication that SSA records are relevant to the higher initial rating claim on appeal and it is not contended otherwise.  All identified treatment records are in the claims file.  Given these considerations, any additional development would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II.  Factual Background

The Veteran's service treatment records show that in June 1974, he was treated for complaints of neck pain following a head injury.  The injury did not result in loss of consciousness.  A small healing laceration was shown.  The diagnosis was muscle strain.  

By a September 1979 rating action, the RO granted service connection for chondromalacia of both knees and assigned a 10 percent disability rating, effective from May 15, 1979.  

In a rating action, dated in April 1985, the RO recharacterized the Veteran's service-connected chondromalacia of both knees as two separate disabilities: chondromalacia of the right knee and chondromalacia of the left knee.  The RO assigned a 10 percent disability rating for the right knee disability, effective from September 10, 1984, and a 10 percent disability rating for the left knee disability, effective from May 15, 1979.  

In January 1996, the Veteran underwent a VA psychiatric evaluation.  At that time, he stated that he was receiving disability benefits from the SSA since 1993 for his mental illness, to include his diagnosed schizophrenia.  It was noted that in the 1980's, the Veteran did occasional work as a janitor or in construction.  

In February 1997, the Veteran filed a claim of entitlement to service connection for the residuals of a head injury.  In September 1997, he filed a claim for a TDIU rating.  

A VA examination was conducted in March 1998.  At that time, the examiner stated that the Veteran had completed his high school education prior to his entrance into the military.  During service, the Veteran experienced a head injury.  At present, the Veteran had headaches which involved sharp frontal type of pain over both of his eyes.  The Veteran indicated that he had such an attack of pain about twice a month.  According to the Veteran, his headaches lasted either a few hours or as long as one day.  The examiner noted that the Veteran's neurological evaluation was normal.  Following the evaluation, the examiner diagnosed the Veteran with post-traumatic headache syndrome, moderately serious.  The examiner noted that the Veteran's inability to work was based on his chondromalacia more than based on his headaches.     

In June 1998, the examiner from the Veteran's March 1998 VA examination provided an addendum to the examination report.  In the addendum, the examiner opined that the Veteran's post-traumatic headache syndrome was the result of his in-service head injury.  In another addendum, dated in July 1998, the examiner concluded that the Veteran's diagnosed schizophrenia was not related to his in-service head injury.  

In August 1999, the Veteran underwent a VA examination.  At that time, the examiner stated that the possibility that the Veteran's headaches were migraine headaches had been previously considered.  However, the examiner indicated that the nature and location of the Veteran's headaches did not support the possibility of migraine.  According to the examiner, the Veteran's description of his headaches did not fit into the classical migraine type.  The Veteran had no photophobia or aura, and the Veteran's statements that it was permanently present did not support the migraine consideration.        

By a January 2000 rating action, the RO granted service connection for post-traumatic headaches, as a residual of a head trauma.  At that time, the RO assigned a 10 percent disability rating under Diagnostic Code 8045, effective from February 6, 1997, for the Veteran's service-connected headaches.      

In May 2001, the Veteran underwent a VA examination.  The neurological examination was near-normal with some slowly developed peripheral neuropathy based on diabetes.  The pertinent diagnosis was post-traumatic headache syndrome.  

VA Medical Center (VAMC) outpatient treatment records, dated from February to June 2002, show that in June 2002, the Veteran was treated for headaches.  At that time, he stated that he had chronic pain in his head.  He also noted that he had headaches three times a week.  The diagnosis was chronic headaches, possibly migraine component.  

In a private medical statement from C.J.B., M.D., dated in January 2003, Dr. B. stated that he treated the Veteran for headaches and bilateral knee pain.  Dr. B. indicated that the Veteran also had a history of schizophrenia and depression.  According to Dr. B., the Veteran had been unable to work as a result of his "medical condition."  

In May 2004, the Veteran underwent a VA psychiatric examination.  Following the mental status evaluation, the pertinent diagnosis was schizophrenia.  The examiner stated that the Veteran was chronically mentally ill and was not able to work.  

A June 2005, the VA examiner who had previously examined the Veteran in 1998, reviewed the Veteran's claims file.  The examiner stated that in regard to the question of whether the Veteran had a cognitive problem such as dementia, his response was that the Veteran did have dementia, characterized as a serious memory problem.  However, the examiner reported that given that the Veteran's in-service head injury was quite minor, it was less likely than not that the Veteran's in-service head injury was a contributor to his cognitive deficit.  In an addendum, dated in July 2005, the examiner concluded that there was no etiological relationship between the Veteran's somatic delusions/somatization and his in-service head injury.  

In a decision, dated in February 2008, the Board found that the Veteran's psychiatric and cognitive disabilities and left eye blindness were not related to his active service, including his in-service head injury.  Thus, the Board concluded that the Veteran's psychiatric and cognitive disorders and blindness of the left eye (claimed as residuals of a head injury) were not incurred in or aggravated by service.  

In May 2009, the Veteran underwent a VA general examination.  At that time, he stated that his last job was in 1992 as a cafeteria worker.  According to the Veteran, he had been unable to work since then because of his bilateral knee disabilities, his headaches, and his diabetes.  The examiner noted that the Veteran had intermittent headaches with no features of migraine.  Following the physical examination, the Veteran was diagnosed with chronic episodic non-migraine headaches; epididymitis with no residuals; diabetes mellitus with no complications; chronic hepatitis C with no complications; schizophrenia; and glaucoma of the left eye with blindness, accompanied by cataract.  The examiner stated that the Veteran's epididymitis and headaches would not significantly interfere with his ability to perform sedentary work.  The examiner further indicated that the Veteran's diabetes required attention to diet and checking blood sugar for prevention of hypoglycemia since he was taking insulin.  The Veteran's hepatitis C required abstinence from alcohol, and his schizophrenia led to disorganized thinking and dementia.  The examiner reported that the Veteran's schizophrenia would appear to be the major impediment to the Veteran's functioning at any type of work.      

In May 2009, the Veteran also underwent a VA joints examination.  At that time, he stated that he had chronic pain in his knees.  Following the physical examination, the Veteran was diagnosed with chondromalacia of the knees.  The examiner noted that the Veteran's bilateral knee pain was aggravated by repetitive motion and by squatting and standing for long periods of time.  According to the examiner, x-rays of the Veteran's knees did not show any degenerative arthritis, but the Veteran had moderate crepitation of the subpatellar.  It was the examiner's opinion that due to the Veteran's knees and his "other multiple problems," the Veteran was unable to enter into gainful occupation.      

In January 2010, the Veteran underwent a VA examination for traumatic brain injury.  At that time, he stated that he experienced headaches four times a week that were moderate to severe and lasted hours.  The Veteran further indicated that he had some dysequilibrium which lasted 30 to 45 minutes at a time and was worse when he had a headache.  According to the Veteran, he also had poor depth perception due to blindness in the left eye, which was from a separate accident.  In regard to other cognitive problems, the examiner noted that according to the Veteran, he had memory problems and decreased attention.  He also had difficulty concentrating.  The Veteran experienced pain from his headaches and from his knees due to bilateral chondromalacia.  With respect to psychiatric symptoms, the Veteran had been treated for schizophrenia and depression.  In regard to sensory changes, the Veteran had numbness and tingling in his left hand and both feet due to diabetes mellitus.  The examiner stated that the Veteran's judgment was normal; his social interaction was routinely appropriate; his motor activity was normal; and he was always oriented to person, time, place, and situation.   Following the physical examination, the Veteran was diagnosed with a mild TBI.  The examiner reported that the Veteran's vision problems were less likely due to the TBI and more likely related to subsequent trauma.  In addition, the examiner stated that the Veteran's cognitive and affective symptoms are less likely related to the TBI and were more likely related to schizophrenia and other mental health conditions.  The examiner further noted that it was less likely than not that the Veteran's mental health conditions were related to the TBI.  The examiner also reported that there was a notation in the Veteran's service treatment records, dated in March 1974, wherein it was noted that according to the Veteran, he had lost the control of his thinking pattern which made him unable to sleep and he was thinking about odd and unrelated things.  He was consulted by Mental Health.  The examiner stated that the aforementioned incident occurred prior to the time of the Veteran's head injury.      


III.  Analysis

A.  Initial Evaluation in Excess of 10 percent for Post-Traumatic Headaches

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

As the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  See Fenderson, 12 Vet. App. at 119, 126-27.  Thus, the Board must evaluate the relevant evidence since February 6, 1997.  

The Veteran's service-connected post-traumatic headaches, as the residual of a head injury, has been rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Under Diagnostic Code 8045, pertaining to brain disease due to trauma, purely neurologic disabilities are to be rated under the diagnostic codes specifically dealing with such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated at 10 percent and no more under Diagnostic Code 8045.  Id.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 8045 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.  

The criteria for TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008 but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living"" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

The Veteran maintains that his current rating does not adequately compensate his disability caused by his service-connected headaches, as residual of a head injury.  The Veteran states that he has chronic headaches which are moderate to severe.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the instant case, the Veteran's disability consists of the purely subjective complaint of headache, recognized as symptomatic of brain trauma under Diagnostic Code 8045, which allows a rating of 10 percent and no more.  The Board recognizes that higher ratings are available when there is a diagnosis of multi-infarct dementia associated with brain trauma.  In this regard, the Board observes that in the June 2005 report, the VA examiner stated that the Veteran had dementia, characterized as a serious memory problem.  However, the examiner specifically opined that it was less likely than not that the Veteran's in-service head injury was a contributor to his cognitive deficit.  The examiner based his opinion on the fact that the Veteran's in-service head injury was quite minor.  In addition, in the May 2009 VA examination report, the examiner linked the Veteran's dementia to his nonservice-connected schizophrenia and not to his in-service head injury.  Thus, the Veteran's dementia has not been linked to his in-service head injury or to his service-connected headaches.  Accordingly, because there is no showing of a diagnosis of multi-infarct dementia associated with trauma related to a service-connected disability that would provide a higher rating under Diagnostic Code 8045, the Board thus finds that the Veteran's currently assigned 10 percent evaluation is the highest available for subjective complaints regarding any brain trauma associated with the service connected disability, and as such, a higher rating is unavailable under Diagnostic Code 8045.

Moreover, a disability rating in excess of 10 percent for post-traumatic headaches is not warranted under the new diagnostic criteria effective from October 23, 2008.  As described above, other than the Veteran's service-connected post-traumatic headaches, the January 2010 VA examination report does not show any objective evidence of residual disability due to brain trauma, including any cognitive, emotional/behavioral or physical symptomatology.  The examiner specifically indicated that it was less likely than not that the Veteran's cognitive and affective symptoms and his mental health conditions were related to his TBI.  The Board also notes that as previously stated, in a February 2008 decision, the Board concluded that the Veteran's psychiatric and cognitive disorders, and blindness of the left eye, were not linked to his period of service, to include his in-service head injury.     

The Board also finds that a rating in excess of 10 percent is additionally unavailable under Diagnostic Code 8100 for migraine headaches.  Under Diagnostic Code 8100, a 10 percent evaluation will be assigned for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation will be assigned for migraine headaches resulting in characteristic prostrating attacks occurring on an average once a month over the prior several months.  A 50 percent evaluation will be assigned for migraine headaches with very frequent completely prostrating prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In this case, the Board recognizes that in the Veteran's most recent VA examination, in January 2010, he stated that he experienced headaches four times a week that were moderate to severe and lasted hours.  However, the Board notes that the Veteran has not been diagnosed with migraine headaches.  Although VAMC outpatient treatment records show that in June 2002, it was noted that the Veteran's headaches had a possible migraine component, in the May 2009 VA examination report, the examiner specifically stated that the Veteran's headaches had no features of migraine and the Veteran was diagnosed with non-migraine headaches.  In addition, in the August 1999 VA examination report, the examiner stated that the nature and location of the Veteran's headaches did not support the possibility of migraine.  Moreover, the Board observes that the medical evidence does not suggest that the Veteran's headaches are of such frequency and severity to be considered characteristic prostrating attacks as required for a 30 percent rating under Diagnostic Code 8100.  The rating criteria do not define "prostrating." nor has the Court.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  The medical evidence does not demonstrate that the Veteran's headaches are manifested by such incapacitation.

In light of the above, the Board concludes that an initial disability rating in excess of 10 percent is not warranted at any time since the initial grant of service connection.  See Fenderson, 12 Vet. App. at 125-26.  Accordingly, the Board concludes that there is a preponderance of evidence against the Veteran's claim for an evaluation in excess of 10 percent for post-traumatic headaches.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply; therefore, the claim for a higher initial evaluation must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Extraschedular Rating

The Board has also considered whether the Veteran's post-traumatic headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, the Board notes that the Veteran's post-traumatic headaches have not been shown objectively to interfere markedly with employment (i.e., beyond that contemplated in the assigned rating), to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards. Therefore, the Board finds that the criteria for submission for consideration of an extra-schedular rating are not met.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for post-traumatic headaches is denied.     


REMAND

The Veteran contends that his service-connected disabilities prevent him from engaging in any type of gainful employment and that as a result, he should be awarded a TDIU.

The Veteran's service-connected disabilities are as follows: post-traumatic headaches, rated as 10 percent disabling; chondromalacia of the right knee with degenerative joint disease, rated as 10 percent disabling; chondromalacia of the left knee with degenerative joint disease, rated as 10 percent disabling;  and left epididymitis, rated as noncompensable.  A combined rating of 30 percent is now in effect for the service- connected disabilities.  

In February 2008, the Board remanded this case and requested that the Veteran undergo a VA examination in support of his claim for a TDIU rating.  Following a thorough evaluation, the examiner was directed to opine whether the Veteran's service-connected disabilities, including the headaches, chondromalacia and degenerative joint disease of both knees, and left epididymitis, collectively [emphasis added] rendered the Veteran unable to secure or follow a substantially gainful occupation.    

In May 2009, the Veteran underwent a VA general examination and a VA joints examination.  In the VA general examination, the examiner stated that the Veteran's epididymitis and headaches would not significantly interfere with his ability to perform sedentary work.  He further reported that the Veteran's schizophrenia would appear to be the major impediment to the Veteran's functioning at any type of work.  In addition, in the VA joints examination, it was the examiner's opinion that due to the Veteran's knees and his "other multiple problems," the Veteran was unable to enter into gainful occupation.  Thus, it was not just the Veteran's service-connected bilateral knee disabilities that were preventing him from maintaining employment; there were other nonservice-connected problems.  However, the Board observes that neither examiner considered whether all of the Veteran's service-connected disabilities (headaches, chondromalacia and degenerative joint disease of both knees, and left epididymitis) collectively [emphasis added] rendered the Veteran unable to secure or follow a substantially gainful occupation.  Accordingly, it is the Board's determination that the RO has not complied with the instructions from the February 2008 remand.  The Board observes that it is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for an appropriate VA examination to determine to what extent the Veteran's service-connected disabilities provide limitations on his ability to obtain employment.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must specifically review the May 2009 VA general and joint examination reports.  All indicated tests must be conducted.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on his/her review of the case, the examiner must provide an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities (headaches, chondromalacia and degenerative joint disease of both knees, and left epididymitis) alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience?  All of the Veteran's service-connected disabilities, collectively, must be considered when answering the aforementioned question.  

The VA physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided. 

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).








______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


